Title: From George Washington to Edward Carrington, 23 December 1795
From: Washington, George
To: Carrington, Edward


          
            Private
            Dear Sir,
            Philadelphia 23d Decr 1795
          
          Receive, I pray you, my thanks for your obliging favor of the 6th Instt, and for other unacknowledged lettrs of antecedant date.
          As, except in a single instance, they contained information only, nothing more was necessary than to know they had got safe

to hand: this they did, and I feel myself much obliged in your attention to my request; as I always shall be for such communications as you may think interesting or satisfactory for me to be informed of while I remain in my present Station.
          It had been expected that the Senate would put their veto on the appointment of Mr R—and so it has happened. This induced me to delay the nomination of a successor to Mr Blair; and as the department of War is yet unfilled; I am waiting (expected) information in order to make a general arrangement, or rather distribution of these Offices, before I decide upon either seperately. With sincere esteem & regard I am—Dear Sir Yr Obedt & Affe. Servt
          
            Go: Washington
          
        